NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



PATRICK SWEENEY,                     )
                                     )
           Appellant/Cross-Appellee, )
                                     )
v.                                   )                 Case No. 2D15-2677
                                     )
SUSAN SWEENEY,                       )
                                     )
           Appellee/Cross-Appellant. )
___________________________________ )

Opinion filed August 31, 2016.

Appeal from the Circuit Court for Lee
County; G. Keith Cary, Judge.

Luis E. Insignares of Luis E. Insignares,
P.A., Fort Myers, for Appellant/
Cross-Appellee.

Rana Holz of Rubinstein, Holz & King,
P.A., Fort Myers, for Appellee/
Cross-Appellant.


SILBERMAN, Judge.

              Patrick Sweeney, the Husband, seeks review of the final judgment of

dissolution of marriage. Susan Sweeney, the Wife, filed a cross-appeal from the same

judgment. We affirm the final judgment in its entirety with the exception of an excessive

credit awarded to the Wife for tax payments she made on real estate commissions that

were divided in equitable distribution.
              The Husband and the Wife had worked together as real estate agents

prior to the date of filing, and the court equitably distributed the marital portion of

commissions the Wife received after filing in 2013. The court determined that the 2013

postfiling marital commissions received by the Wife totaled $63,286.21 and ordered that

the amount be attributed to the Wife in equitable distribution. The court then recognized

that the Wife had already paid the applicable self-employment tax, Medicare tax, and

federal income tax on the commissions and identified $27,213 as marital taxes to be

credited to the Wife.

              On appeal the Husband argues that the trial court erred in crediting the

Wife for taxes she paid on the marital commissions because the court had already

permitted the Wife to deduct $40,000 in cash for the same marital taxes. We agree. In

paragraph 10 of the final judgment of dissolution, the court addressed the values of

certain bank accounts and credited the Wife with $40,000 that she paid to the IRS on

June 24, 2013, as an estimated tax payment for 2013. The court thus gave the Wife

credit for the same taxes twice by subtracting $27,213 from the marital commissions for

taxes and reducing the value of bank accounts based on the Wife's use of the funds to

pay taxes. Therefore, we reverse and remand with directions for the court to strike the

provision attributing $27,213 in marital taxes to the marital commission award and to

adjust the equitable distribution scheme accordingly.

              Affirmed in part, reversed in part, and remanded.



CRENSHAW and SALARIO, JJ., Concur.




                                             -2-